Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00252-CV

                                 OPEN SKY MEDIA, INC.,
                                       Appellant

                                              v.

               Tina RABE, NSIDE SA Magazine INC. and NSIDE Publications,
                                     Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03938
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
are ORDERED assessed against the party who incurred them.

       SIGNED May 22, 2013.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice